Citation Nr: 0531635	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969, and from April 1971 to March 1974.  His 
service personnel records indicated that he served in Vietnam 
from May 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the claim of entitlement 
to service connection for posttraumatic stress disorder.  

The veteran presented personal testimony during a Travel 
Board hearing in August 2004 before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

This case was previously before the Board.  In November 2000, 
June 2003, and October 2004, the issue was remanded for 
further development.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran did not engage in combat with the enemy 
during his period of military service.

3.  There is no competent medical evidence of a current 
diagnosis of PTSD.

4.  There is no competent medical evidence of record showing 
that the veteran has a psychiatric disorder other than PTSD 
which is due to service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder, have not been met.  See 38 U.S.C.A. §§ 1110, 
1131, 1154 (West 2002); 38 C.F.R. § 3.304; 38 C.F.R. §§ 
3.303, 3.304(f) (1998) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran filed the claim before the enactment of VCAA.  In 
September 1996, VA received the veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  By rating decision, dated in January 1997, 
the RO denied the veteran's claim.  Following the January 
1997 notification letter, the veteran timely appealed the 
RO's decision.  In Februray1997, the veteran was provided a 
Statement of the Case.  Thereafter, the veteran perfected his 
appeal before the Board.  

The Board remanded the issue for further development in 
November 2000.  In accordance with the Board's Remand, by 
correspondence dated in December 2000, the RO initially 
requested information pertaining to the veteran's claimed in-
service stressors.  A review of the record revealed that the 
veteran provided the RO with several statements that 
pertaining to the claimed stressors and the RO attempted to 
verify the information provided.  

In March 2003, the RO provided the veteran with a 
Supplemental Statement of the Case (SSOC).  The Board 
remanded the issue again in June 2003.  In accordance with 
the Board's Remand, in October 2003, the veteran was provided 
with a detailed correspondence pertaining to the VCAA and 
VA's duty to assist.  This letter complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).  The veteran was provided with another SSOC in 
January 2004.  

In August 2004, the veteran presented personal testimony 
during a Travel Board hearing.  Based on the testimony 
provided at the hearing, the Board remanded the issue again 
for further development.  In accordance with the Board's 
October 2004 Remand, in November 2004, the RO, via the AMC, 
issued another correspondence regarding the evidence 
necessary to substantiate the claim.  

Upon receiving a request for verification of the veteran's 
claimed in-service stressors, a response from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) indicated that the veteran's claimed stressors 
could not be verified.  The RO, via the AMC, provided the 
veteran with another SSOC in August 2005, which informed him 
of the response.  At that time, the veteran indicated that he 
desired to waive the 60-day waiting period option and to 
forward the issue to the Board.  

Therefore, as all notification has been given and all 
relevant available evidence has been obtained, the Board 
concludes that any deficiency in compliance with VCAA has not 
prejudiced the veteran and is thus harmless error.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Factual Background

The veteran had active duty for two periods of service.  

The veteran's service medical records show that on 
examination for the purpose of enlistment, dated in December 
1966, the veteran did not have a psychiatric disorder.  On 
examination for the purpose of separation, dated in October 
1969, the veteran's neurological functioning was evaluated as 
clinically normal.  There was no mention of a psychiatric 
disorder during this period of service.  

The service personnel records showed that the veteran served 
in Vietnam from May 1967 to May 1968.  The Department of 
Defense (DD) Form 214 that corresponds to this time period 
does not reflect that the veteran received any decorations or 
medals which indicated involvement in combat.  

The veteran's DD Form 214 for his second period of service 
reported that he had service from April 1971 to March 1974.  
He received the National Defense Service Medal; the Good 
Conduct Medal; the Armed Forces Expeditionary Medal; the 
Vietnam Service Medal; and the Vietnam Campaign Medal.  

On examination for the purpose of re-enlistment, the veteran 
did not have a psychiatric disorder.  At separation, in March 
1974, the veteran's psychiatric functioning was evaluated as 
clinically normal, and there was no diagnosis of a 
psychiatric disorder.  The notes of the separation 
examination stated that there was no significant interval 
history.  

The veteran's post-service medical records show that on VA 
examination, dated in November 1980, the veteran was 
evaluated for a nervous condition, with a short temper.  He 
complained that he was disgusted because he did not have 
employment.  

In relating his present illness, the veteran indicated that 
he had not undergone any psychiatric treatment in the past.  
He indicated that he drank alcohol in the past and that he 
had trouble with his temper.  The examiner reported that the 
veteran was vague about other problems that he may have had 
in the past.  The examiner stated that psychiatric 
examination did not reveal a psychiatric disorder.  

A medical correspondence from the State of Michigan, 
Disability Determination Program, dated in January 1993, 
reveals that the veteran had not been hospitalized in the 
past for a psychiatric disorder.  The diagnosis was 
posttraumatic stress disorder (PTSD) associated with Vietnam 
combat, and poly substance abuse, chronic, alcohol, crack 
cocaine, heroin.  

The October 1994 Social Security Administration (SSA) 
Decision of Hearings and Appeals reveals that the veteran 
claimed disability as of January 1984, due to substance 
abuse.  While the medical records associated with the SSA 
Decision contained a diagnosis of PTSD, the SSA Decision did 
not pertain to PTSD.  

The November 1996 general VA examination report shows that 
evaluation of the veteran's psychiatric functioning and 
personality revealed normal behavior.  There was no diagnosis 
pertaining to a psychiatric disorder.  On mental examination, 
the veteran was described as a well developed, casually 
dressed, friendly male that showed no evidence of anxiety, 
depression, or of a thinking disorder.  The diagnosis noted 
that there was no psychiatric disorder found.  The examiner 
commented and summarized that the veteran was sane and 
competent and he had no degree of vocational or social 
inadaptability on a psychiatric basis and no psychiatric 
treatment was indicated.  

On VA examination, dated on November 1996, the veteran was 
also specifically evaluated for a mental disorder.  He 
related that he served in Vietnam and Korea, and indicated 
that he liked Vietnam the least.  He complained of 
nightmares.  The diagnosis was mild dysthymia.  

The veteran underwent a general VA examination, dated in 
March 1998.  The evaluation showed a history of substance 
abuse.  The diagnosis did not pertain to a psychiatric 
disorder.  

The veteran also underwent a VA mental disorder examination 
in March 1998.  The examiner reported that the veteran served 
in Vietnam and he was not wounded.  The veteran worked in a 
supply unit and had guard duty.  The veteran related that he 
was depressed and that he experienced nightmares about 
Vietnam.  He explained that the nightmares consisted of 
people chasing him, and hearing voices.  The veteran also 
related that he had never been under psychiatric care, and 
while he was seen by psychiatrists in service, he saw the 
psychiatrists in a routine capacity.  The diagnosis was 
dysthymia.  It was noted that the veteran was competent for 
VA purposes.  

In the Board's November 2000 Remand, the Board instructed the 
RO to determine whether the veteran served in combat with the 
enemy, and if appropriate, to forward the pertinent 
information to the United States Armed Service, Center for 
Research of Unit Records (USASCRUR) for verification of any 
potentially verifiable stressors claimed by the veteran.  In 
accordance with the Board's Remand, the veteran was requested 
to furnish information about his claimed stressors.  

The veteran reported for VA psychiatric treatment in July 
2000.  The report notes that the veteran was taking 
medication due to anxiety.  The examiner reported that he 
reviewed the veteran's chart and noticed that he was 
diagnosed as having dysthymic disorder.  During examination, 
the veteran reported having nightmares related to his 
experience in Vietnam.  He also described his day to day 
activities.  The examiner diagnosed dysthymic disorder, 
alcohol abuse, and cocaine and heroin abuse, in sustained 
remission on Axis I.  Axis II revealed a diagnosis of 
antisocial personality disorder, provisional. 

In a July 2001 statement, the veteran related the symptoms 
that he had as a result of his service in Vietnam.  

The veteran's first claimed stressor involved an incident 
where his jeep's tire was flattened and he caught a ride in 
the rear of an ambulance in order to get assistance, at which 
time he noticed that he was riding in the rear of the 
ambulance with a number of dead bodies.  After becoming aware 
of the dead bodies, he jumped off of the ambulance.  

The second claimed stressor involved being under constant 
gunfire as he reinforced the perimeter of enemy lines which 
resulted in what the veteran described as a great fear of 
being killed.  After service, he became sensitive to 
firecrackers and noises that sounded like loud gun shots.  
The veteran indicated that there were other servicemen that 
had similar experiences, and he listed their names and rank.  

The veteran offered details of a third claimed stressor.  He 
explained that when the field helicopters would bring in the 
wounded servicemen, he witnesses servicemen that were 
severely wounded, some had missing body parts, and there was 
a significant amount of blood.  

At the conclusion of the correspondence, the veteran stated 
that while he recalled that knew of a fellow serviceman, a 
warrant officer being wounded; he could not remember the 
individual's name.  

In the veteran's December 2001 statement, the veteran gave 
another detailed summary of his claimed stressors; however, 
he offered some additional details.  Throughout the 
statement, he maintained that he was part of a unit supply 
and a "quick reaction squad."  He explained that while he 
served in Vietnam, there was a point in time where he drove a 
jeep and the jeep's tire was flattened.  At that time, he 
tried to get assistance by catching a ride on the rear of 
another vehicle.  

While on the rear of the vehicle, unbeknownst to him, there 
were four dead bodies in his immediate area.  He expressed 
that he was terribly frightened after seeing the dead bodies 
and believed that he went into shock as a result.  He further 
stated that the jeep was eventually stolen and he initially 
thought he would be blamed.  The veteran also noted that he 
feared death.  

The veteran reported being a part of a "quick reaction 
squad" and that he experienced a "red alert" 20 or more 
times.  This occurred when he was on guard duty.  The veteran 
claimed that he engaged in unloading wounded servicemen from 
field helicopters.  In doing so, he explained that he 
witnesses blood and gory scenes that resulted in feelings of 
fear, devastation, and physical illness.  He also stated that 
as he filled sandbags to reinforce the bunkers on the 
perimeter of the area he was in, he received a substantial 
amount of sniper fire.  

At the conclusion of the letter, the veteran provided several 
names of servicemen that were in his unit, in charge of unit 
supply, and/or involved in the "quick reaction squad" of 
his platoon.  He closed by reiterating to the RO that he was 
unable to remember every stressor suffered because the events 
occurred a substantial amount of time ago.  

Thereafter, the veteran submitted several correspondences, 
dated in January 2003 and March 2003, which essentially 
reiterated the details of his claimed in-service stressors, 
and that he could not recall every detail because the events 
occurred a long time ago.  

In the May 2003 Statement of Accredited Representative in 
Appealed Case, the veteran's representative argued that the 
RO incorrectly failed to contact USASCRUR after receiving the 
veteran's claimed stressors.  

In the veteran's information submitted in support of the 
claim, dated in January 2004, he reiterated that there was a 
casualty of war as a result of his claimed stressors and 
provided a name of a serviceman that was allegedly killed in 
action.  He did not provide any information regarding the 
date of death or the unit the serviceman belonged to.  

In August 2004, the veteran presented personal testimony 
during a Travel Board hearing.  He testified that he served 
in Vietnam, from 1967 to 1968; his primary duties included 
duties as a supply clerk; and he was a participant of a 
"quick reactionary squad," which required that upon hearing 
a red alert, engaging in reinforcement of the perimeter.  He 
also described being a part of a helicopter unit.  

The veteran also provided testimony regarding his claimed 
stressors, reiterating the death of the serviceman that he 
befriended during basic training; receiving sniper fire while 
on guard; the incident where he witnessed the dead bodies in 
the rear of an ambulance; and the receipt of gun fire while 
reinforcing the perimeter of enemy lines.  He expressed his 
fear of being hurt or killed while serving in Vietnam.  

The transcript indicated that the veteran was unsure of 
whether he engaged in combat with the enemy.  After a series 
of questions from both the undesigned and the veteran's 
representative, the veteran testified that he was sure that 
he was on the receiving end of gunfire from the period of 
October to December 1967.  

Following the Board's hearing, the veteran provided a 
detailed statement, to the extent that he could remember all 
of the details, of the claimed stressors.  The statement 
repeated the circumstances surrounding the claimed stressors 
that he previously submitted for VARO review.  

The veteran informed the RO that he received treatment from 
VA for a mental health problem.  The RO obtained those 
records, which were dated through March 2005, and showed a 
July 2000 diagnosis of dysthymic disorder, alcohol abuse, 
cocaine and heroin abuse, in sustained remission.  While the 
veteran related that he experienced nightmares of Vietnam, he 
did not relate the details of any claimed in-service 
stressors during this VA treatment period.  
 
In response to a request to provide confirmation of the 
veteran's alleged stressors, the USASCRUR's response showed 
that an incident involving a stolen jeep could not be 
verified, and the casualty as identified by the veteran could 
not be verified.  

In August 2005, the RO informed the veteran that in order to 
verify the other stressor information provided by the 
veteran, or any additional stressor information provide by 
the veteran, he needed to provide more detailed information.  

In September 2005, the veteran submitted another 
correspondence in which he asserted the claimed stressors 
that were already a part of the record.  He continued to 
argue that the he was unable to recall all of the details of 
the stressors.  

III.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999). The 
amended regulation, 38 C.F.R. § 3.304(f) (2005), provides: 
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

IV.  Analysis

The veteran claims that he has a psychiatric disorder, 
including PTSD due to his Vietnam experiences.  At the 
outset, the Board finds that the veteran did not engage in 
combat with the enemy.  Although the veteran has periodically 
reported being in combat in Vietnam, the Board finds that his 
assertion is not credible when weighed against the objective 
evidence of record.  In this regard, the Board notes that the 
veteran has not received any of the awards or decorations 
indicating combat.  His service personnel records do not show 
he was engaged in combat with the enemy and his military 
occupational specialty (76P20 Stk Con Acct Sp 67-03) as noted 
on his DD 214 Form does not indicate that he participated in 
combat.  Moreover, the veteran's November 1980 VA psychiatric 
examination report (the first comprehensive psychiatric 
report after the veteran's discharge from service) was 
negative for any report of combat or any stressful event in 
service.  On the contrary, the veteran reported that he 
enjoyed being in service.  Additionally, the USASCRUR could 
not corroborate the veteran's assertion of being engaged in 
combat with the enemy.

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Following a comprehensive review of the record, the Board 
determines that the competent medical evidence of record does 
not support a finding of a clear diagnosis of PTSD.  The 
Board notes that reports associated with a SSA determination 
reveals a diagnosis of PTSD associated with combat in 
Vietnam.  The Board finds that his diagnosis is not probative 
as the Board has determined that the veteran did not engage 
in combat with the enemy.  A diagnosis based on an inaccurate 
factual premise cannot be considered competent medical 
evidence of a diagnosis of such disorder.  

Moreover, in 1996 and 1998, the veteran underwent 
comprehensive VA examinations.  In 1996, the examiner noted 
that there was a question as to whether the veteran had PTSD.  
The examiner in 1996 and 1998 obtained information regarding 
the veteran's current complaints, as well as his service and 
postservice history.  Based on the comprehensive evaluations, 
the VA examiner diagnosed the veteran has having dysthymia, 
substance dependent and sociopathic personality traits.  The 
Board finds that these VA examination reports are most 
probative in finding that the veteran does not have PTSD.  

Even if it were determined that the veteran had a current 
diagnosis of PTSD, the claims file does not contain evidence 
of a verified service stressor which is linked to a diagnosis 
of PTSD.  The USASCRURR could not verify the veteran's 
alleged service stressors and the veteran has not submitted 
any corroborating evidence that his claimed stressors 
actually occurred.  As such, the claim of service connection 
would fail on the basis of a lack of a verified service 
stressor.

Moreover, service connection for a psychiatric disorder, 
other than PTSD, is not warranted.  The veteran's service 
medical records are negative for any complaints of diagnosis 
of a psychiatric disorder.  His service separation 
examination reports dated in October 1969 and March 1974 show 
that his psychiatric examination was normal.  Furthermore, 
there is no competent medical evidence linking the veteran's 
postservice psychiatric diagnosis, including dysthymia, to 
service, including any incident thereof.  

The veteran has submitted numerous statements and presented 
sworn testimony that he suffered from stressful events in 
service that resulted in a psychiatric disorder, including 
PTSD.  As a lay person, however, he is not competent to give 
an opinion requiring medical knowledge, such as a medical 
diagnosis and the etiology of a particular psychiatric 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. 
§ 1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the 


doubt doctrine is not for application in the instant case.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, is 
denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


